UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q T QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 £ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File No. 001-33999 NORTHERN OIL AND GAS, INC. (Exact name of Registrant as specified in its charter) Minnesota 95-3848122 (State or Other Jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 315 Manitoba Avenue – Suite 200 Wayzata, Minnesota 55391 (Address of Principal Executive Offices) (952) 476-9800 (Registrant’s Telephone Number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes T No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.: Large Accelerated Filer£Accelerated FilerT Non-Accelerated Filer£Smaller Reporting Company£ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No T As of August 6, 2010, there were 51,537,329 shares of our common stock, par value $0.001, outstanding. NORTHERN OIL AND GAS, INC. FORM 10-Q June 30, 2010 C O N T E N T S Page PART I Item 1. Financial Statements 2 Condensed Balance Sheets 2 Condensed Statements of Operations 4 Condensed Statements of Cash Flows 5 Notes to Unaudited Condensed Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures about Market Risk 29 Item 4.Controls and Procedures 30 PART II Item 1.Legal Proceedings 31 Item 1A.Risk Factors 31 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 6.Exhibits 31 Signatures 32 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. NORTHERN OIL AND GAS, INC. CONDENSED BALANCE SHEETS JUNE 30, 2, 2009 ASSETS June 30, December 31, (UNAUDITED) CURRENT ASSETS Cash and Cash Equivalents $ $ Trade Receivables Prepaid Drilling Costs Prepaid Expenses Other Current Assets Short - Term Investments - Derivative Asset - Deferred Tax Asset Total Current Assets 42, 017,813 PROPERTY AND EQUIPMENT Oil and Natural Gas Properties, Full Cost Method (including unevaluated cost of $86,422,227 at 6/30/2010 and $53,862,529 at 12/31/2009) Other Property and Equipment Total Property and Equipment Less - Accumulated Depreciation and Depletion Total Property and Equipment, Net DEBT ISSUANCE COSTS Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts Payable $ $ Line of Credit - Accrued Expenses Derivative Liability - Other Liabilities Total Current Liabilities 2 LONG-TERM LIABILITIES Revolving Credit Facility - - Derivative Liability Subordinated Notes Other Noncurrent Liabilities Total Long-Term Liabilities DEFERRED TAX LIABILITY Total Liabilities STOCKHOLDERS' EQUITY Common Stock, Par Value $.001; 100,000,000 Authorized, 51,079,143 Outstanding (2009 – 43,911,044 Shares Outstanding) Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these condensed financial statements. 3 NORTHERN OIL AND GAS, INC. CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) Three Months Ended Six Months Ended June 30, June 30, Adjusted * Adjusted * REVENUES Oil and Gas Sales $ Gain (Loss) on Settled Derivatives ) ) Mark-to-Market of Derivative Instruments - - Other Revenue - - OPERATING EXPENSES Production Expenses Production Taxes General and Administrative Expense Share Based Compensation Depletion of Oil and Gas Properties Depreciation and Amortization Accretion of Discount on Asset Retirement Obligations Total Expenses INCOME FROM OPERATIONS OTHER EXPENSE ) INCOME BEFORE INCOME TAXES INCOME TAX PROVISION NET INCOME $ Net Income Per Common Share - Basic $ Net Income Per Common Share - Diluted $ Weighted Average Shares Outstanding – Basic Weighted Average Shares Outstanding - Diluted *See Note 2 The accompanying notes are an integral part of these condensed financial statements. 4 NORTHERN OIL AND GAS, INC. CONDENSED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) Six Months Ended June 30, Adjusted* CASH FLOWS FROM OPERATING ACTIVITIES Net Income $ $ Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities: Depletion of Oil and Gas Properties Depreciation and Amortization Amortization of Debt Issuance Costs Accretion of Discount on Asset Retirement Obligations Income Tax Provision Loss on Sale of Available for Sale Securities - Market Value adjustment of Derivative Instruments ) - Amortization of Deferred Rent ) Share - Based Compensation Expense Changes in Working Capital and Other Items: Increase in Trade Receivables ) Increase in Prepaid Expenses ) Decrease (Increase) in Other Current Assets - Increase in Accounts Payable Decrease in Accrued Expenses ) Net Cash Provided By Operating Activities CASH FLOWS FROM INVESTING ACTIVITIES Purchases of Other Equipment and Furniture ) Decrease (Increase) in Prepaid Drilling Costs ) 19 Proceeds from Sale of Oil and Gas Properties - Proceeds from Sale of Available for Sale Securities - Increase in Oil and Gas Properties ) Net Cash Used For Investing Activities ) CASH FLOWS FROM FINANCING ACTIVITIES Payments on Line of Credit ) Advances on Revolving Credit Facility Payments on Revolving Credit Facility ) - Increase (Decrease) in Subordinated Notes, net ) Debt Issuance Costs Paid ) Proceeds from Issuance of Common Stock - Net of Issuance Costs Net Cash Provided by Financing Activities NET INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS – BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS – END OF PERIOD $ $ Supplemental Disclosure of Cash Flow Information Cash Paid During the Period for Interest $ $ Cash Paid During the Period for Income Taxes $
